                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

            Shun McRae,                             JUDGMENT IN CASE

             Plaintiff(s),                            3:20-cv-00610-KDB

                 vs.

           Kilolo Kijakazi,
       Acting Commissioner of
           Social Security,

            Defendant(s).



DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 15, 2021 Order.




                                               September 15, 2021




        Case 3:20-cv-00610-KDB Document 21 Filed 09/15/21 Page 1 of 2
Case 3:20-cv-00610-KDB Document 21 Filed 09/15/21 Page 2 of 2
